Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
2.	The Preliminary Amendment filed 13 January 2021 has been entered in full.  Claims 3-4, 6, 8, 25, 29 and 31 have been amended. Therefore, claims 1-31 are pending and the subject of this Office action.

Specification
3.	The disclosure is objected to because of the following informalities:  An updated status of the parent nonprovisional application should be included in the first sentence of the specification.
Appropriate correction is suggested.

Nucleotide and/or Amino Acid Sequence Disclosures
4.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows: an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
iii.) the size of the ASCII text file in bytes.

Claim Rejections - 35 USC § 112, 2nd Paragraph
5.	The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
7.	Claim 4 is rejected as being indefinite for reciting hybridization under "moderately stringent conditions."  Stringency is relative, and since neither the specification nor the prior art define the term in an unambiguous manner, the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 112 (Written Description)
8.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


9.	Claims 1-4, 6, 8-14, 16, 18-23 and 25-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
10.	The claims are drawn to a pharmaceutical formulation of neuregulin (NRG), comprising a NRG polypeptide.  The claims also recite wherein the NRG polypeptide is selected from the group consisting of:  a biologically active analog, fragment or variant of the polypeptide of SEQ ID NO:2; a biologically active analog, fragment or variant of a polypeptide encoded by the polynucleotide set forth in SEQ ID NO: 1; and a polypeptide encoded by a polynucleotide that hybridizes to the polynucleotide set forth in SEQ ID NO: 1 under moderately stringent hybridization conditions.  To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, and any combination thereof.  However, there does not appear to be an adequate written description in the specification as filed of proteins which are encompassed by the term “neuregulin”, which the specification teaches includes but is not limited to all isoforms, mutants, derivatives, and fragments (See pp. 9-10).  While the specification provides adequate written description for the 177-237 fragment of NRG-1 β2 isoform containing EGF-like domain comprising the amino acid sequence of SEQ ID NO:2, it does not provide adequate written description for the genus of proteins encompassed by the claims.  The distinguishing characteristics of the claimed genus are not described.  The only adequately described species of polypeptide is the NRG-1 β2 isoform comprising the amino acid sequence of SEQ ID NO:2.  Accordingly, the specification does not provide adequate written description of the claimed genus.
	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
12.	With the exception of the polypeptide referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed agonists, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The product itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
13.	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
14.	Therefore, only the NRG-1 β2 isoform comprising the amino acid sequence of SEQ ID NO:2, but not the full breadth of the claims, meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 102


16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


17.	Claim(s) 1-5, 8-12, 14-16, 18-23, 25, 26 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (U.S. Patent. No. 7,795,212; issued 14 September 2010).
18.	Zhou et al. discloses formulations comprising neuregulin (human GGF2) protein consisting of the amino acid sequence of SEQ ID NO:2, which shares 100% sequence identity with SEQ ID NO:2 of the instant application.  The formulations taught by Zhou comprise NaCl as a salt at 25g/L or 50mM, either mannitol as a stabilizing agent at a concentration of 50g/L or human serum albumin as a stabilizing agent at a concentration of 2g/L, 10 mM phosphate as a buffering agent (See Column 37 and 65). Zhou also discloses that the liquid formulation has a pH of 6.0 (See Column 65), and that the formulation may be lyophilized and reconstituted with sterile saline (See Column 24).  Thus, the Zhou reference meets all the limitations of claims 1-5, 8-12, 14-16, 18-23, 25, 26 and 28.

Claim Rejections - 35 USC § 103

20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
22.	Claim 6, 7, 24, 27 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou ((U.S. Patent. No. 7,795,212; issued 14 September 2010) as applied to claims 1-5, 8-12, 14-16, 18-23, 25, 26 and 28 supra.
23.	The teachings of Zhou are set forth above. Zhou does not disclose the specific concentrations of the NRG polypeptide or the recited concentrations of the phosphate, human 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 454, 105 USPQ 223,235, (CCPA 1955).
Thus, the claimed invention as a whole was prima facie obvious over the teachings of the prior art.

Double Patenting
24.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
25.	Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Pat. No. 10,702,585. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘585 patent are drawn to a pharmaceutical formulation of neuregulin (NRG) comprising: (a) an NRG polypeptide comprising the amino acid sequence of SEQ ID NO: 2; and (b) a buffering agent, wherein said formulation has a pH between 3 and 4. The claims of the ‘585 patent also recite the stabilizing agents and buffering agents recited in the instant claims, as well as the recited concentrations of the NRG polypeptide. Therefore the claims are overlapping in scope. 


Summary
26.	No claim is allowed.

Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON M LOCKARD/Examiner, Art Unit 1647                                                                                                                                                                                                        January 1, 2022